Citation Nr: 1520442	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968 including service in the Republic of Vietnam from May 1967 to May 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in November 2012.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain the transcript of the Board hearing and a February 2015 brief to the Board but no additional evidence relevant to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran served in Vietnam from 1967-68 and is presumed to have been exposed to designated herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In November 2008, the RO granted service connection for diabetes mellitus, type II, based on the Veteran's credible report of a diagnosis of diabetes ten years earlier and his presumed exposure to the herbicide agents.  

The duty to assist under 38 U.S.C.A. § 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c)(4) (2014) is triggered when it is necessary to obtain an examination to make a decision in the case.  Once VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The only medical examination or clinical record addressing peripheral neuropathy of the bilateral upper and lower extremities was performed by a VA physician's assistant in October 2008.  This examination has many shortcomings.  The examiner noted a review of the claims file, which at that time contained service personnel and treatment records and VA primary care records from May to June 2008.  Although the examiner noted the Veteran's admission that he was a poor historian and that there were no private medical records to review, the examiner accepted the Veteran's report of a diagnosis of diabetes ten years earlier, a previous diabetic foot infection, and a private nerve conduction study revealing peripheral neuropathy of the lower extremities and left carpal tunnel syndrome.  The examiner noted the Veteran's report of episodic numbness and a burning sensation of the feet and numbness and loss of grip strength in the left hand.  The examiner inconsistently noted both impaired and no impaired sensation to pinprick touches of the feet, although one notation may be an attempt to address the hands.  No electrodiagnostic testing was performed or available for review.  Notwithstanding the limited information and inconsistent clinical observations, the examiner diagnosed peripheral neuropathy of the upper and lower extremities and found that neuropathy of the lower but not the upper extremities was attributable to service-connected diabetes.  The examiner provided no rationale other than the disease normally affected extremities in pairs.  As this examination is not adequate, an additional contemporary examination is necessary to decide the claims.  38 C.F.R. § 3.159(c)(2014).  

The duty to assist also requires VA to request records of private medical care when they are identified and authorized by the Veteran.  Here, in April 2008, the Veteran provided names and addresses of three physicians who provided treatment for diabetes and peripheral neuropathy with the dates of care and authorized recovery of records.  However, there is no indication in the file than any attempt was made by the RO to do so.  The records are likely relevant as they may support the previous examinations and diagnoses that the Veteran reported to the VA examiner.  During the Board hearing, the Veteran additionally identified two private physicians from whom he was currently receiving care.  A request for current authorizations and, if provided, requests for these records are necessary to decide the claims.  

Finally, during the hearing, the Veteran testified that he was receiving some VA treatment.  However, there are no records of VA care in the file since May 2010 and the latest records are silent for any extremity pain or numbness.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).   Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from May 2010 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 
 
Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care since May 2010 and associate all records received with the paper or electronic claims files. 

2.  Provide the Veteran with notice and the opportunity to again identify and authorize the recovery of records of private medical care as he had authorized in April 2008 and reported during the Board hearing.  If authorized, request all records of care and assessments of peripheral neuropathy and associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA examination for peripheral neuropathy of the bilateral upper and lower extremities.  Provide the paper claims file and access to any electronic files to the examiner and request that the examiner review the files including the transcript of the November 2012 Board hearing and any newly acquired reports of VA and private examinations or treatment and note the review in an examination report. 

The examiner should state whether the Veteran has peripheral neuropathy or any other neurological disorder of the upper and/or lower extremities.  If so, the examiner should identify the affected extremity.  

If neuropathy/a neurological disorder of the upper and lower extremities is found provide an opinion whether it is at least as likely as not (50 percent probability or greater) that any disorder was 1) incurred or caused by service, including to Agent Orange; 2) caused by the Veteran's service-connected diabetes; 3) aggravated by service-connected diabetes mellitus.  If aggravation is found, the examiner should identify that aspect of the disorder which is due to aggravation.

Additional imaging or electrodiagnostic studies should be obtained and evaluated if considered necessary by the examiner to assist in a full and contemporary disability assessment. 

A complete rationale is required including consideration of the Veteran's lay contentions and the previous assessments and opinion of the VA examiner in October 2008 or others identified in any newly acquired private or VA records.  As it pertains to the October 2008 opinion, the examiner should address whether the opinion concerning to the lower extremities is a positive opinion given the context in which it was written.

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




